NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4188-19

I.P.,1

          Plaintiff-Appellant,

v.

S.B.,

     Defendant-Respondent.
_________________________

                   Submitted September 13, 2021 – Decided September 24, 2021

                   Before Judges Sabatino and Mayer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-2631-16.

                   Schenck, Price, Smith & King, LLP, attorneys for
                   appellant (William C. Dodd, of counsel and on the
                   briefs).

                   S.B., respondent pro se.



1
  We refer to the parties by initials to protect the privacy of their children. R.
1:38-3(d), -3(f)(6).
PER CURIAM

      In this post-judgment matrimonial matter, plaintiff I.P. appeals from a

June 15, 2020 order denying her motion for reconsideration. We affirm in part

and remand in part.

      The parties married in 2001 and have two children. They divorced on

October 13, 2016. A Divorce Settlement Agreement (Agreement) was annexed

to their Judgment of Divorce (JOD).2 The Agreement addressed the parties'

various obligations after the dissolution of the marriage, including work-related

childcare and child support obligations.

      Under the Agreement, defendant S.B. "waive[d] his claim for alimony in

exchange for certain offsets affecting the child support and childcare

obligations." Regarding child support, the Agreement provided:

                  The parties agree that initially the child support
            to be paid by [defendant] . . . will be based on $90,000
            annual income. [Defendant] agrees to have a review of
            his income in 12 months from the date of this
            agreement.

                  As of January 1, 2018, [defendant] agrees to pay
            child support based on the greater of (a) his actual
            income in 2017 or (b) an imputed income of $105,000.
            The child support amount shall be recalculated in
            January 2018.

2
  Because the parties are licensed attorneys, they represented themselves during
the divorce proceedings.
                                                                           A-4188-19
                                       2
           ....

            [Defendant] will make a payment to [plaintiff]
     each week in arrears, by Friday of the week for which
     the payment is due. The first payments . . . shall be for
     the first two weeks of October, or $328. Thereafter, a
     check shall be cut each Friday in the amount of $164
     until March 31, 2017, at which time payments shall
     increase to $322 per week for the period from April 1,
     2017 to December 31, 2017.

Regarding childcare, the Agreement provided:

           Childcare will be included in the weekly child
     support payments based on the NJ Guidelines and
     agreed upon monthly childcare amount of $2,000.

           ....

           In addition, [plaintiff] agrees to remove childcare
     costs from the Guidelines calculation until March 31,
     2017 (or the next 6 months of support payments).

           Beginning with the April 1, 2017 child support
     payment, the Guidelines calculation shall include work
     related childcare expenses of $2,000 per month, so that
     [defendant] will be paying $322 per week in child
     support until reevaluation of the child support amount
     [on] January 1, 2018.

The Agreement also addressed dependent tax credits, providing:

            [Plaintiff] shall apply the dependent exemptions
     for both children to her 2016 tax return. As of 2017,
     each parent will claim one child as a dependent on their
     tax returns.



                                                                 A-4188-19
                                3
      On December 17, 2019, plaintiff filed a motion to compel defendant's

2017 "income information," recalculate child support "effective [to] January 1,

2018," and recover over $19,000 in child support arrearages and other unpaid

supplemental expenses.

      Defendant objected to plaintiff's motion and filed a cross-motion

addressing his child support obligation and payment of childcare expenses.

Defendant also sought to claim his son as a dependent on his tax return

consistent with the Agreement.

      Defendant argued his income fluctuated after the JOD. In 2017 and 2018,

defendant held high paying legal positions, but had difficulty securing lucrative

work after 2018.      In 2018, defendant's tax return reflected an income of

$159,000. According to his 2019 tax return, defendant earned $105,000. In

2020, defendant earned $80,000. Thus, for 2020, the judge imputed income in

the amount of $105,00 for calculating defendant's child support in accordance

with the Agreement.

      In a February 7, 2020 order, the Family Part judge ruled on the motion

and cross-motion. The judge held "effective February 1, 2020, [d]efendant's

child support obligation is hereby modified to $228 per week, . . . [d]efendant




                                                                           A-4188-19
                                       4
shall directly pay for 44% of all work-related child-care expenses." 3 The judge

noted the Agreement required the parties to recalculate child support in January

2018, but they did not do so. The judge denied plaintiff's motion to compel

defendant to pay $19,238.21 in "supplemental expenses." Further, he compelled

plaintiff to provide "all information regarding [p]laintiff's au pair . . . and any

other work-related childcare information."       In addition, the judge ordered

plaintiff to file an amended 2018 tax return, listing only one child as a

dependent.

      Plaintiff moved for reconsideration of the February 7, 2020 order. She

also moved to compel defendant to pay arrears of $12,522 and increase

"[d]efendant's child support obligation" to "$446 per week, inclusive of

defendant's contribution to childcare."

      Defendant filed opposition and a cross-motion.         In his cross-motion,

defendant sought to enforce the February 7 order or, in the alternative, modify

defendant's child support obligation "based on [d]efendant's changed

circumstance, specifically, a substantial reduction in income and current

unemployment."


3
  In arriving at the $228 child support amount, the judge applied the New Jersey
Child Support Guidelines and defendant's three-year average salary of
$143,166.33.
                                                                             A-4188-19
                                          5
      After hearing oral argument on the motion for reconsideration, the judge

acknowledged "there was a better approach [to recalculating child support] in

light of the proofs . . . [and] the history of the parties" and agreed to review the

"actual incomes for the most recent years . . . to inform the child support

calculation and not use a blended income for . . . defendant going forward." The

judge explained using defendant's average, blended income, rather than actual

income, would "set[] him up and the parties up for additional litigation." The

judge required plaintiff to provide additional information to calculate actual

work-related childcare expenses.

      In a June 15, 2020 order, the judge denied plaintiff's request to compel

defendant's payment of arrears. Further, relying on defendant's actual income

and the language in the Agreement, the judge ordered defendant to pay $178

weekly in child support effective February 1, 2020. He also compelled plaintiff

to provide information regarding her work-related childcare expenses because

the children were older and such expenses tended to decrease as children aged.

      In recalculating the weekly child support amount, the judge partially

relied on defendant's imputed income of $105,000 in accordance with the

parties' Agreement. However, he specifically found defendant's income in 2018

and 2019 was higher or equivalent to the salary imputed to him under the


                                                                              A-4188-19
                                         6
Agreement and determined "[t]he children are entitled to share in defendant's

success." The judge also held "if [d]efendant has not yet paid his contractual

share, then the parties should perform a reconciliation." Further, he ordered

defendant to pay thirty-six percent of plaintiff's work-related childcare costs and

fifty percent of the children's supplemental expenses.         Absent additional

documentation related to plaintiff's work-related childcare, the judge concluded

plaintiff's past work-related childcare costs were much lower than contemplated

under the Agreement and, therefore, defendant overpaid for work-related

childcare since 2018.

      On appeal, plaintiff argues (1) the judge erred by retroactively reducing

defendant's child support obligation; (2) the judge "rewrote the parties' divorce

settlement agreement to remove work-related childcare from defendant's child

support without a finding of changed circumstances"; (3) the judge failed to

consider defendant's salary history and earning capacity in recalculating child

support; and (4) the judge erred in compelling her to file an amended 2018 tax

return. We reject these arguments.

      Our review of a Family Part judge's fact-finding function is limited.

Cesare v. Cesare, 154 N.J. 394, 411 (1998). A judge's fact-finding is "binding

on appeal when supported by adequate, substantial, credible evidence." Id. at


                                                                             A-4188-19
                                        7
411-12 (citing Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484

(1974)). Moreover, "[b]ecause of the family courts' special jurisdiction and

expertise in family matters, appellate courts should accord deference to family

court factfinding." Id. at 413. However, "[a] trial court's interpretation of the

law and the legal consequences that flow from established facts are not entitled

to any special deference." Manalapan Realty, L.P. v. Manalapan Twp. Comm.,

140 N.J. 366, 378 (1995).

      We first consider plaintiff contention the judge violated the anti-

retroactivity statute, N.J.S.A. 2A:17-56.23(a), by reducing defendant's child

support obligation. Here, the parties entered into a written agreement expressly

requiring the recalculation of child support in January 2018. 4 "An agreement

that resolves a matrimonial dispute is no less a contract than an agreemen t to

resolve a business dispute." Quinn v. Quinn, 225 N.J. 34, 45 (2016). "It is not

the function of the court to rewrite or revise an agreement when the intent of the

parties is clear." Ibid. "[W]hen the intent of the parties is plain and the language

is clear and unambiguous, a court must enforce the agreement as written, unless

doing so would lead to an absurd result."        Ibid. The parties to a divorce


4
   At the time the parties signed the Agreement, their future earnings were
unknown. Thus, either party had the ability to benefit from the agreed upon
recalculation of support obligations.
                                                                              A-4188-19
                                         8
settlement "may contract to disregard settled law . . . including the New Jersey

Child Support Guidelines." O.P. v. L.G-P., 440 N.J. Super. 146, 155 (App. Div.

2015).

      N.J.S.A. 2A:17-56.23(a) provides:

            Any payment or installment of an order for child
            support, or those portions of an order which are
            allocated for child support, . . . shall be fully
            enforceable and entitled as a judgment to full faith and
            credit and shall be a judgment by operation of law on
            and after the date it is due . . . . No payment or
            installment of an order for child support, or those
            portions of an order which are allocated for child
            support . . . shall be retroactively modified by the court
            except with respect to the period during which there is
            a pending application for modification, but only from
            the date the notice of motion was mailed either directly
            or through the appropriate agent.

      Under the statute, the judge acknowledged defendant's child support could

not be reduced retroactively. However, the statute permits such modification

from the filing date of the notice of motion. See Diehl v. Diehl, 389 N.J. Super.

443, 452 (App. Div. 2006).

      Based on the filing date of defendant's second cross-motion for

modification of child support, the judge ordered the modified amount of $178

weekly would be effective on February 1, 2020.            Therefore, the judge's




                                                                           A-4188-19
                                        9
modification of child support, effective as of the filing date of defendant's

motion, was not a violation of the anti-retroactivity statute.

      After recalculating weekly child support, the judge recommended the

parties perform a "reconciliation" to determine the amount, if any, defendant

owed based on the recalculation. The judge did not determine the amount of

arrears owed by defendant.

      Rule 5:7-4(c) provides

            when the payment of support is ordered, the judge . . .
            as appropriate, shall calculate the child support
            obligation, payment on arrears, and total arrears owed
            so that these amounts will be known to the parties
            before they leave court. When establishing arrears,
            findings shall be made on (1) any direct payments made
            by the obligor to the obligee between the effective date
            of the order and the date of the hearing, on a showing
            of credible proof, and (2) the amount and frequency of
            regular payments to be made toward the arrears.

Under this Rule, a judge is required to set forth factual findings in calculating

arrears and establishing a repayment schedule. Because the judge recommended

the parties perform a reconciliation rather than conduct his own analysis of

arrears in accordance with Rule 5:7-4(c), we remand the matter to the Family

Part for the judge to address any arrears and establish a payment schedule for

such arrears.



                                                                           A-4188-19
                                       10
      We next consider plaintiff's claim the judge improperly rewrote the

Agreement to eliminate defendant's obligation to pay work-related childcare

expenses. We reject this contention.

      The Agreement provides:

            Beginning with the April 1, 2017 child support
            payment, the Guidelines calculation shall include work
            related childcare expenses of $2,000 per month, so that
            [defendant] will be paying $322 per week in child
            support until reevaluation of the child support amount
            [on] January 1, 2018.

            [(emphasis added).]

The Agreement contemplates a reevaluation of childcare costs as part of the

child support recalculation.      Thus, the judge gave effect to the parties'

Agreement in his reevaluation of those expenses.

      Plaintiff spent a total of $4,237.76 on work-related childcare expenses in

2018, well below the $2000 per month set forth in the Agreement entered into

when the children were younger. In 2019, after-school care costs incurred by

plaintiff on behalf of the children were $465 monthly. As the judge noted, when

"children grow up, costs typically go down."

      Plaintiff argued she incurred significant work-related childcare costs in

2019 and 2020. Prior to recalculating child support, the judge requested proof

of all work-related childcare expenses. However, plaintiff failed to provide

                                                                          A-4188-19
                                       11
evidentiary support for those claimed expenses. Therefore, the judge properly

excluded such expenses in the absence of any supporting documents.

      We next review plaintiff's contention the judge erred by requiring her to

file an amended 2018 tax return and allowing defendant to receive a tax credit.

Plaintiff argues defendant failed to satisfy his support obligations under the

Agreement and should not be eligible to claim a tax credit. Again, we disagree.

      Marital agreements are akin to other contract agreements, and "when the

intent of the parties is plain and the language is clear and unambiguous, a court

must enforce the agreement as written, unless doing so would lead to an absurd

result." Quinn, 225 N.J. at 45.

      Here, the parties' Agreement unequivocally provides "[a]s of 2017, each

parent will claim one child as a dependent on their tax returns." Contrary to the

terms of the Agreement, plaintiff declared both children as dependents on her

2018 tax return. We are satisfied the judge properly enforced the Agreement by

compelling plaintiff to file an amended 2018 tax return claiming only one child

as a dependent.

      The remainder of plaintiff's arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and remanded in part. We do not retain jurisdiction.


                                                                           A-4188-19
                                      12